Pierson R. Hildreth, S.
This is a proceeding for the construction of paragraph “third” of decedent’s will. Such paragraph provides; ‘ ‘ Third : I give, devise and bequeath *34unto my friend Clara Dau the northernmost fifty foot lot of premises I presently own on the west side of New York Avenue, Huntington, N. Y.”
At the time of the execution of decedent’s will and at the time of his death, decedent owned a number of contiguous parcels of land on the west side of New York Avenue, Huntington, New York. All of such parcels were described by metes and bounds. None were on a filed map. The northernmost of such parcels was one having a frontage of 50 feet along the west side of said New York Avenue. It was conveyed to decedent by his father by a deed dated July 12, 1941, recorded August 6, 1941 in Liber 2179 of deeds, on page 354 in the office of the Clerk of Suffolk County, which deed conveyed two parcels each separately described.
The same parcel was separately described and identified in two prior deeds, each recorded in the Suffolk County Clerk’s office, the first to decedent from his father dated December 4, 1919, recorded in Liber 1003 of deeds, on page 377, and the second a reconveyance by decedent to his father by deed dated September 22,1937, recorded in Liber 1946 of deeds, on page 117.
Accordingly, in the opinion of the court the decedent, in making a devise by paragraph “ Third ” of his will to Clara Dau of the “northernmost fifty foot lot of premises I presently own ’ ’ etc., intended to devise the parcel having 50 feet frontage on the west side of New York Avenue as separately described in said deed to him dated July 12,1941. The will is so construed.
Submit decree including full description of such parcel on five days’ notice.